Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election without traverse of group I and species, “zinc” (claims 1-2 and 5) in the reply filed on 17 December 2021 is acknowledged. 
Claim Status
Claims 1-20 are pending.  However, claims 3-4, 6-20 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 1, 2, 5 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 05 March 2019 consisting of 4 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit from provisional U.S. Application No. 62/638,563 (filed 05 March 2018).  The instant application has been granted the benefit date, 05 March 2018, from the provisional U.S. application 62/638,563.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Chan
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (Journal of Parenteral and Enteral Nutrition. Volume 38, Number 6. Pages 656–672. August 2014).
	Claim 1 is directed to a method of controlling red blood cell production, comprising contacting red blood cell precursors with a composition comprising zinc, a composition comprising an inhibitor of a zinc exporter protein, or a combination thereof, wherein the contacting promotes survival of the red blood cell precursors, promotes terminal differentiation of the red blood cell precursors to mature red blood cells, or a combination thereof; or contacting red blood cell precursors with a composition comprising a zinc chelator, a composition comprising an inhibitor of a zinc importer 
	Because of the applicant’s election of group and species, the scope of the elected invention from claim 1 is identical to the scope of claim 2, as follows:
	Claim 2 is directed to a method of controlling red blood cell production, comprising contacting red blood cell precursors with a composition comprising zinc, wherein the contacting promotes survival of the red blood cell precursors, promotes terminal differentiation of the red blood cell precursors to mature red blood cells, or a combination thereof.
	Chan et al. teach Figure 1 (page 658):

    PNG
    media_image1.png
    690
    1232
    media_image1.png
    Greyscale

Figure 1 of Chan indicates that hematopoietic stem cells in contact with zinc promotes cell differentiation towards proerythroblasts, which when proceed to differentiate into 
Accordingly, Chan et al.  anticipated the instant claims.

Chen
Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Comparative Biochemistry and Physiology, Part A 166 (2013) 1–7).
The elected species is encompassed by claim 2.
Claim 2 is directed to a method of controlling red blood cell production, comprising contacting red blood cell precursors with a composition comprising zinc, wherein the contacting promotes survival of the red blood cell precursors, promotes terminal differentiation of the red blood cell precursors to mature red blood cells, or a combination thereof.
Chen et al. teach “In this study, we cultured common carp head kidney cells and
found that zinc stimulates the growth of immature red blood cells” (col.1, page 2).  Figure 2 (page 4) indicates that contacting red blood precursors with zinc promotes survival of red blood cell precursors:

    PNG
    media_image2.png
    160
    775
    media_image2.png
    Greyscale

2 and carp serum” (page 6, col.2).  Therefore, Chen et al.  indicate that the carp head kidney cells comprise fish hematopoietic cells, and consequently, the red blood cell precursors of Chen et al. are cultured hematopoietic precursor cells
Accordingly, Chen et al.  anticipated the instant claims.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633